        Case 1:18-cr-00123-SPW Document 26 Filed 12/17/18 Page 1 of 4



COLIN M. RUBICH
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-Mail: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 18-123-BLG-SPW

                         Plaintiff,

           vs.                                 OFFER OF PROOF

 TIANNA MARIE PANTALION,

                        Defendant.



      The United States of America, represented by Assistant United States

Attorney Colin M. Rubich, files its offer of proof in anticipation of the change of

plea hearing set in this case on December 18, 2018.




                                          1
        Case 1:18-cr-00123-SPW Document 26 Filed 12/17/18 Page 2 of 4



                                 THE CHARGE

      The defendant, Tianna Marie Pantalion, is charged by Indictment with

conspiracy to possess with conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846 (Count I) and possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count

III). The indictment also contains a forfeiture allegation.

                              PLEA AGREEMENT

      There is a plea agreement in this case. Pantalion will plead guilty to Count

III, possession with intent to distribute methamphetamine. At the time of

sentencing, the United States will move to dismiss Count I of the Indictment if the

Court accepts the plea agreement. The plea agreement filed with the Court is the

only and most favorable offer extended to the defendant. See Missouri v. Frye, 566

U.S. 134 (2012).

                        ELEMENTS OF THE CHARGE

      In order for Pantalion to be found guilty of possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), as charged in

count III of the Indictment, the United States must prove each of the following

elements beyond a reasonable doubt:

      First, the defendant knowingly possessed methamphetamine;

                                         2
        Case 1:18-cr-00123-SPW Document 26 Filed 12/17/18 Page 3 of 4



       Second, the defendant possessed the methamphetamine with the intent to
distribute it to another person.

       Third, the amount of methamphetamine that the defendant possessed was at
least 5 grams of actual methamphetamine.

                                    PENALTY

      Count III of the Indictment carries a mandatory minimum five years to 40

years imprisonment, a $5,000,000 fine, at least four years of supervised release,

and a $100 special assessment.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      On June 21, 2018, the BPD street crimes unit conducted a traffic stop on a

vehicle driven by a known drug distributor. Pantalion was a passenger. The

officers observed drug paraphernalia in plain view and a K9 was called to the

scene. After the K9 alerted on the vehicle, the vehicle was searched subject to a

search warrant. Officers found over 48 grams of suspected methamphetamine in

Pantalion’s purse. The methamphetamine contained at least 5 grams of actual

methamphetamine.




                                          3
Case 1:18-cr-00123-SPW Document 26 Filed 12/17/18 Page 4 of 4



DATED this 17th day of December, 2018.

                           KURT G. ALME
                           United States Attorney


                           /s/ Colin M. Rubich
                           COLIN M. RUBICH
                           Assistant U.S. Attorney




                              4
